Citation Nr: 1455005	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-49 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.     

The Veteran withdrew his request for hearing before the Board; consequently, there are no outstanding hearing requests of record.  See statement dated in September 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is due to the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran is claiming entitlement to service connection for tinnitus.  Specifically, he contends the condition first manifested during service and has continued to the present day.  He has indicated that the condition is the result of exposure to noise at the firing range and while waiting to jump from C-119s with the 82nd Airborne Division.  He further elaborated that ringing in his ears would last a few days after being at the range or in the airplane and then dissipate and reappear intermittently when exposed to certain noise and voices.  He stated that the condition has gotten increasingly worse since service.     

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

At the outset, the Board notes the Veteran's service personnel records are incomplete.   A determination been made that the Veteran's records are "fire-related," indicating that his service records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.   In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.

The available service personnel records (DD-214) confirm the Veteran was a recipient of the parachutist badge.  The Veteran also submitted a copy of a certificate of completion of the basic airborne course for the 82nd Airborne Division at Fort Bragg, North Carolina.  The Board has no reason to doubt the Veteran's veracity as to in-service noise exposure given that his statements are consistent with the circumstances of his service.  The Veteran has also clarified for the record that he had no post-service occupational noise exposure.  
 
VA treatment records confirm a diagnosis of intermittent tinnitus and will therefore suffice as evidence of a nexus between the current tinnitus and that which first manifested during active service.   After considering all the evidence of record, including the Veteran's credible statements, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for tinnitus will therefore be granted.


ORDER

Entitlement to service connection for tinnitus is granted. 
REMAND

The Veteran also contends that he is entitled to service connection for bilateral hearing loss.  A preliminary review of the record reveals the matter is not ready for appellate disposition.

VA treatment records reference a diagnosis of bilateral hearing loss and note that audiograms were performed; however, audiograms and results of Maryland CNC speech discrimination tests have not been obtained.  Thus, the Board is unable to determine whether the Veteran meets the criteria for impaired hearing for VA compensation purposes.  38 C.F.R. § 3.385.  Any missing and/or ongoing VA treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The Veteran has not been afforded a VA examination in connection with his claim for hearing loss.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examination to determine whether he meets the criteria for impaired hearing for VA purposes.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2014).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the Veteran's hearing loss, to specifically include the results of audiograms and Maryland CNC tests (must include those audiograms dated in 2008 and 2009).  All records and/or responses received should be associated with the claims file. 

2.  Schedule the Veteran for VA audiological examination.  The examiner should perform an audiogram and Maryland CNC speech recognition test to determine whether the Veteran has impaired hearing for VA purposes.  

(Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.)  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


